By the Court.
The purpose of the writ of mandamus in such cases is, to require the inferior court to proceed in a *98cause, when they improperly omit or decline to do so, hut never to direct them in what manner to proceed. On this principle, because that court omit to proceed when they ought, we grant a mandamus to reinstate an appeal,, which has been unlawfully dismissed. But where they irregularly sustain an appeal and proceed to hear and determine the matter, the redress of the aggrieved is to be sought by certiorari, not by mandamus.
Motion overruled.
Cited in Laird v. Abrahams, 3 Gr. 25.